Case 1:19-cv-24353-JLK Document 14 Entered on FLSD Docket 12/02/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    MIAMI DIVISION
                             CASE NO. 19-24353-CIV-KING/REID

 LENNCY JEUDY,

        Plaintiff,

 v.

 U.S. DEPARTMENT OF LABOR and
 OFFICE OF THE INSPECTOR GENERAL,

       Defendants.
 ________________________________/

                               FINAL ORDER OF DISMISSAL

        THIS CAUSE is before the Court on the November 3, 2020 Report and Recommendation

 (“R&R”) (DE 13) of Magistrate Judge Lisette M. Reid. Plaintiff’s objections were due by

 November 17, 2020; none were filed.

        On October 21, 2019, Plaintiff Lenncy Jeudy, a pro se federal prisoner at Coleman

 Medium, Federal Correctional Institution, filed this action seeking money damages for lost or

 stolen property. See Compl., DE 1. Plaintiff was granted leave to proceed in forma pauperis. DE

 6. Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court is required to screen for potential lack of

 subject-matter jurisdiction of complaints filed in forma pauperis. (See generally R&R).

        The R&R recommends dismissing this case for lack of subject matter jurisdiction because

 “Plaintiff’s claim for monetary damages for loss of property seized by agents during the

 execution of a search warrant, falls under the exception to the United States’ waiver of sovereign

 immunity as set forth in 28 U.S.C. 2680(c).” Id. at 5. “Claims that are exempt under the Federal

 Tort Claims act, i.e., do not fall within the purview the United States waiver of sovereign
Case 1:19-cv-24353-JLK Document 14 Entered on FLSD Docket 12/02/2020 Page 2 of 2




 immunity, should be dismissed for lack of subject matter jurisdiction.” Id. (citing Schlaebitz v.

 U.S. Dep’t of Justice, 924 F.2d 193, 195 (11th Cir. 1991)). Upon consideration of the record and

 the R&R, the Court finds that Magistrate Judge Reid’s well-reasoned R&R accurately states the

 law of the case.

          Therefore, it is ORDERED, ADJUDGED and DECREED that:

       1. Magistrate Judge Lisette M. Reid’s Report and Recommendation (DE 13) be, and the

          same is, hereby AFFIRMED and ADOPTED as an Order of this Court;

       2. Plaintiff’s Complaint is hereby DISMISSED for lack of subject matter jurisdiction;

          and

       3. The Clerk of Court shall CLOSE this case.

          DONE and ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 2nd day of December, 2020.




                                             _______________________________
                                             JAMES LAWRENCE KING
                                             UNITED STATES DISTRICT JUDGE
                                             SOUTHERN DISTRICT OF FLORIDA

 cc:      Magistrate Judge Lisette M. Reid
          All counsel of record
          Clerk of Court
          Lenncy Jeudy, pro se




                                                2
